Citation Nr: 1758414	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability based on limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1980 and August 1980 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2016, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

At the March 2016 hearing, the Veteran testified that left knee arthritis and instability had worsened since the most recent December 2013 VA examination.  As a result, the Veteran believes that based on her current condition she is entitled to a higher rating.

The Board finds that the Veteran has not been provided a VA examination since December 2013 and based on the March 2016 testimony, the severity of the disability may have changed since that examination.  Therefore, a more contemporary examination is needed to determine the current severity of the left knee arthritis and instability.

Clinical documentation dated after December 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment for her left knee since December 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from December 2013 to present.  

3.  Schedule the Veteran for a VA examination with an orthopedic surgeon for an opinion as to the nature and extent of the service-connected left knee arthritis and instability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be conducted.  The examiner should provide ranges of joint motion in degrees for the left knee.  The examiner should provide ranges of passive and active motion and weight-bearing and non-weight-bearing ranges of motion for the left and right knees.  The examiner should indicate whether the semilunar cartilage has been removed or dislocated with frequent episodes of locking, pain, and effusion into the joint.  The examiner should state whether there is any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination, including on flare-up.  An opinion should be provided as to the extent of additional range of motion of loss.  The examiner should conduct stability testing and should provide the results.  The examiner should also comment on whether the left knee disability causes any occupational impairment.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

